Citation Nr: 1609803	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a right wrist disability.  

3.  Entitlement to service connection for stress incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1986, from December 1990 to May 1991, from March 2003 to June 2004, and from September 2004 to September 2005.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDINGS OF FACT

1.  The Veteran's current chronic migraine headaches had onset during active service.  

2.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

3.  Affording the Veteran the benefit of the doubt, the Veteran has a disability manifested by consistent and competent reports of chronic right wrist pain which became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, is not attributable to a known clinical diagnosis, and has existed for more than six months.  

4.  The Veteran's current stress incontinence had onset during active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2015).

2.  The criteria for entitlement to service connection for right wrist pain as a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  

3.  The criteria for service connection for stress incontinence have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, based upon the Board's favorable adjudication of the Veteran's service connection claims herein, any error with respect to VA's duties to notify and assist the Veteran is harmless error, and no further discussion is warranted.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm her service during the Persian Gulf War in the Southwest Asia Theater of operations; specifically her DD Form 214 documents her active service in Kuwait and Iraq from April 2003 to April 2004.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Migraine Headaches  

The Veteran claims entitlement to service connection for migraine headaches, which she asserts first had onset during active service in the Gulf War and have been continuous thereafter.  

Service treatment records do not document entrance or discharge examinations from the Veteran's periods of active service; therefore, the Veteran's headaches were not noted upon entrance to active service.  As such, in order to rebut the presumption of soundness, there would have to be clear and unmistakable evidence that the Veteran's headaches both preexisted active service and were not aggravated by active service.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.  Although there appears to be clear and unmistakable evidence that the Veteran reported headaches prior to her entrance to active service in March 2003, the evidence of record is not clear and unmistakable that the Veteran's headaches were not aggravated by active service.  As such, the Veteran is entitled to the presumption of soundness and her reported migraine headaches are deemed to have had onset during active service.  

The Veteran has consistently reported headaches during active service and since that time.  Private treatment records document the Veteran's consistent reports of migraine headaches beginning in the late 1990s to the present.  

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  

Here, the Board finds the Veteran's statements regarding continuous headaches during and since active service to be competent and credible, and thus, probative of the nexus aspect of the Veteran's claim in this case.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for migraine headaches.  As such, the Board resolves any reasonable doubt in favor of the Veteran, and service connection for migraine headaches is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  



II.B.  Service Connection - Right Wrist  

The Veteran also claims of entitlement to service connection for a right wrist disability which she claims has been present since active service and has continued since that time.  

As above, service treatment records do not document entrance or discharge examinations from the Veteran's periods of active service; therefore, the Veteran's right wrist complaints were not noted upon entrance to active service.  As such, in order to rebut the presumption of soundness, there would have to be clear and unmistakable evidence that a right wrist disability both preexisted active service and was not aggravated by active service.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.  Although there appears to be clear and unmistakable evidence that the Veteran first injured her right wrist in a December 2001 workplace accident prior to her entrance to active service in March 2003, the evidence of record is not clear and unmistakable that the Veteran's claimed right wrist disability was not aggravated by active service.  As such, the Veteran is entitled to the presumption of soundness and her claimed right wrist disability is deemed to have had onset during active service.  

Post-service medical treatment records document the Veteran's ongoing reports of right wrist pain; however, diagnostic tests consistently failed to return a diagnosis of any related condition other than right wrist pain.  

Generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has more recently held that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  See Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  

As noted above, given the Veteran's status as a Persian Gulf veteran, she is entitled to consideration under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Veteran's service treatment records document complains of a right wrist injury during active service in the Persian Gulf.  As stated previously, post-service treatment records document consistent and ongoing complaints of right wrist pain.  Moreover, her complaints of chronic right wrist pain have not been attributed to a known clinical diagnosis, and such complaints have also manifested to at least a compensable degree for these disabilities.  In this regard, the Board notes that the Court has held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds she is entitled to a grant of service connection for right wrist pain as a qualifying chronic disability pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.C.  Service Connection - Stress Incontinence  

Finally, the Veteran also claims entitlement to service connection for stress incontinence, which she asserts has continued to worsen over time since active service.  

As noted previously, service treatment records do not document entrance or discharge examinations from the Veteran's periods of active service; therefore, the Veteran's stress incontinence was not noted upon entrance to active service.  As such, in order to rebut the presumption of soundness, there would have to be clear and unmistakable evidence that the Veteran's stress incontinence both preexisted active service and was not aggravated by active service.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.  Although there appears to be clear and unmistakable evidence that the Veteran experience urinary incontinence as early as September 1998, prior to her entrance to active service in March 2003, the evidence of record is not clear and unmistakable that the Veteran's stress incontinence was not aggravated by active service.  As such, the Veteran is entitled to the presumption of soundness and her stress incontinence is deemed to have had onset during active service.  

The Veteran has consistently reported stress incontinence during active service and since that time.  Private treatment records document the Veteran's consistent and ongoing reports of stress incontinence, with related symptoms and multiple related surgeries.  

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  

Here, the Board finds the Veteran's statements regarding continuing stress incontinence during and since active service to be competent and credible, and thus, probative of the nexus aspect of the Veteran's claim in this case.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for stress incontinence.  As such, the Board resolves any reasonable doubt in favor of the Veteran, and service connection for stress incontinence is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

Service connection for migraine headaches is granted.  

Service connection for right wrist pain as a qualifying chronic disability is granted.  

Service connection for stress incontinence is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


